MEMORANDUM:
***1124The judgment of the Appellate Division should be affirmed, with costs. Substantial evidence supports the determination ***1125denying petitioner's application for accidental disability retirement benefits. Respondent rationally determined that petitioner failed to establish that his injuries were caused by a sudden, unexpected event that was not a risk inherent in the work performed (see Matter of Kelly v. DiNapoli, 30 N.Y.3d 674, 685, 70 N.Y.S.3d 881, 94 N.E.3d 444, 2018 WL 828098 [decided today]; Matter of McCambridge v. McGuire, 62 N.Y.2d 563, 568, 479 N.Y.S.2d 171, 468 N.E.2d 9 [1984] ; Matter of Lichtenstein v. Board of Trustees of Police Pension Fund of Police Dept. of City of N.Y., 57 N.Y.2d 1010, 1012, 457 N.Y.S.2d 472, 443 N.E.2d 946 [1982] ).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals ( 22 NYCRR 500.11 ), judgment affirmed, with costs, in a memorandum.
Chief Judge DiFiore and Judges Rivera, Stein, Fahey, Garcia, Wilson and Feinman concur.